Appeal from an award to claimant for temporary total disabilities. Claimant was employed as a salesman-architect or sales engineer, construction superintendent and a non-plant worker and supervising architectural draftsman by the employer, which had its office in Syracuse with a branch office in New York city. He was directed by his employer to proceed from a job in Brooklyn, N. Y., to Syracuse for the purpose of discussing said job, and, for their mutual convenience in discussing business matters relative to the job, was directed to stay at the home of the president of the employer in Syracuse. On the day in question he was directed by the said president to proceed from the latter’s home to the office for further discussion concerning the matter. Claimant left the home of the president in the car of the president and while enroute to the office was injured. Appellants claim that the injury did not arise out of and in the course of his employment. Award affirmed, with costs to the State Industrial Board. Hill, P. J., Rhodes, McNamee and Bliss, JJ., concur; Crapser, J., dissents, and votes to reverse the award and to dismiss the claim, on the ground that the accident did not arise out of and in the course of the employment.